Citation Nr: 0627706	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1946 to 
October 1947, from August 1950 to March 1952, and from May 
1952 to July 1970.  The veteran died in April 2001.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This matter was first before the Board in May 2003, at which 
time it was remanded for further development, including the 
provision to the appellant of notice in compliance with 
38 C.F.R. § 3.159.  In a decision dated in June 2004 the 
Board denied the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant then 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in August 
2005 the Court, acting upon joint motion of the parties, 
vacated the Board's June 2004 decision and remanded the case 
to the Board for further development.


REMAND

In its May 2003 remand the Board requested that the RO ensure 
that all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159 be 
undertaken.  Specifically, the Board ordered the RO to notify 
the appellant of the applicable provisions of VCAA pertaining 
to the evidence needed to support her claims for both direct 
service connection and for contributory service connection 
for the cause of the veteran's death.  However, 
correspondence sent out by the RO pursuant to the Board's May 
2003 remand failed to provide notice regarding the evidence 
necessary to substantiate a claim for contributory service 
connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.312(c) (2005).  

The Court has held that a remand by the Board confers upon 
the appellant, as a matter of law, the right to compliance 
with the Board's remand order.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The case must therefore be returned for 
full compliance with the Board's May 2003 remand.

In addition, in the August 2005 Joint Motion for Remand the 
parties stipulated that a medical opinion is necessary in 
order to determine whether the veteran's in-service herbicide 
exposure contributed to his esophagogastric cancer.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement to 
contributory service connection for the 
cause of the veteran's death.  38 C.F.R. 
§ 3.312(c). 

2.  The RO is then requested to refer the 
matter for a medical nexus opinion.  The 
claims folder must be made available to, 
and reviewed by, an appropriate medical 
specialist.  Following review of all of 
the medical evidence of record the 
examiner is requested to render an opinion 
regarding a possible nexus between the 
veteran's in-service exposure to 
herbicides and his contraction of cancer 
of the esophagogastric junction.  A 
complete rationale for any opinion offered 
should be set forth in the report 
provided, together with citation to 
appropriate supporting records.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If any benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


